Citation Nr: 0815378	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-15 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Basic eligibility for nonservice-connected death pension 
benefits, to include increased pension payable to a surviving 
spouse by reason of need for aid and attendance.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active military service from February 1943 to 
December 1945.  The veteran died in August 1999.  The 
appellant is the veteran's adult son, filing a claim for 
death pension on behalf of the veteran's spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating determination by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
for nonservice-connected death pension benefits, to include 
increased pension payable to a surviving spouse by reason of 
need for aid and attendance.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  As the veteran's spouse was deceased when the claim for 
nonservice-connected death pension benefits was filed on her 
behalf by the appellant in March 2005, she is not eligible 
for entitlement to nonservice-connected disability pension 
benefits as the veteran's surviving spouse.

3.  Evidence of record does not indicate that the appellant, 
the veteran's adult son, is an unmarried child that is under 
the age of 18, that has become permanently incapable of self-
support before the age of 18, or that is between the ages of 
18 and 23 and pursuing a course of instruction at an approved 
educational institution.



CONCLUSION OF LAW

The criteria for basic eligibility for entitlement to 
nonservice-connected disability pension benefits, to include 
increased pension payable to a surviving spouse by reason of 
need for aid and attendance, have not been met.  38 U.S.C.A. 
§§ 1521, 1541, 1542 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.3, 3.57, 3.351, 3.356 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Although VA has statutory and regulatory notice and duty to 
assist provisions under the Veterans Claims Assistance Act of 
2000 (VCAA), those provisions are not applicable here where 
resolution of the claim is based on statutory interpretation 
rather than a consideration of factual evidence.  See Manning 
v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the 
VCAA has no effect on an appeal limited to matter of law); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding 
that the VCAA is not applicable where the law is 
dispositive); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Entitlement to Death Pension Benefits

Death pension is a benefit payable to a veteran's surviving 
spouse or child because of the veteran's nonservice-connected 
death.  Basic entitlement exists if (i) the veteran served 
for ninety days or more during a period of war; or (ii) was, 
at the time of death, receiving or entitled to receive 
compensation or retirement pay for a service-connected 
disability; and (iii) the surviving spouse meets the net 
worth requirements of 38 C.F.R. § 3.274 and has an annual 
income not in excess of the maximum annual pension rate 
specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 
101(8), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4).

Increased pension is payable to a surviving spouse by reason 
of need for aid and attendance; or, if not in need of aid and 
attendance, by reason of being housebound.  See 38 U.S.C.A. § 
1541; 38 C.F.R. § 3.351(a)(5).

If the criteria for special monthly pension based on the need 
for regular aid and attendance are not met, special monthly 
pension can be awarded if a surviving spouse is permanently 
housebound by reason of disability.  See 38 U.S.C.A. § 1541; 
38 C.F.R. § 3.351(f).  A surviving spouse will be considered 
to be permanently housebound when she is substantially 
confined to her house (ward or clinic areas, if 
institutionalized) or immediate premises by reason of a 
disability or disabilities reasonably certain to remain 
throughout her lifetime.  See 38 U.S.C.A. § 1541(e)(2); 38 
C.F.R. § 3.351(f).

VA shall pay death pension benefits to each child (1) who is 
the child of a deceased veteran of a period of war who meets 
certain service requirements, or who at the time of death was 
receiving (or entitled to receive) compensation or retirement 
pay for a service-connected disability, and (2) who is not in 
the custody of a surviving spouse.  See 38 U.S.C.A. § 1542.

For purposes of determining eligibility as a claimant under 
Title 38, a child must be unmarried and must be either under 
the age of 18, have become permanently incapable of self- 
support before the age of 18, or be between the ages of 18 
and 23 and pursuing a course of instruction at an approved 
educational institution.  See 38 U.S.C.A. § 101(4)(A)(ii); 38 
C.F.R. §§ 3.57(a)(1), 3.356.

In multiple statements as well as in a VA Form 21-534 
(Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits By a Surviving Spouse or Child) 
filed in March 2005, the appellant filed a claim for 
entitlement to death pension benefits on behalf of surviving 
spouse of a deceased veteran.  Unfortunately, the record 
reflects that veteran's spouse died in December 2004, before 
the claim was filed.  Accordingly, veteran's spouse is not 
considered a surviving spouse for purposes of eligibility for 
VA death pension benefits.  The record also does not contain 
any evidence that indicates the appellant can be considered a 
child for purposes of eligibility for VA death benefits.

Therefore, as a matter of law and regulation, the appellant 
is not eligible for VA death pension benefits.  See Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994) (holding that plain 
statutory language is applied unless it creates absurd 
results). The Board is specifically prohibited from granting 
benefits that are not authorized by law, regulation, 
precedent decision of VA General Counsel, or instruction from 
the Secretary of VA.  See 38 U.S.C.A. § 7104(c) (West 2002).


ORDER

Basic eligibility for nonservice-connected death pension 
benefits, to include increased pension payable to a surviving 
spouse by reason of need for aid and attendance, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


